IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00134-CR

MICHAEL DAVID FREDRICKSON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 21st District Court
                             Burleson County, Texas
                              Trial Court No. 14,371


                                      ORDER


      Michael David Fredrickson was convicted of injury to a child and sentenced to 20

years in prison. TEX. PENAL CODE ANN. § 22.04 (West 2011). On December 11, 2014, this

appeal was abated to the trial court to make findings of fact and conclusions of law

regarding Fredrickson’s motion to suppress evidence and motion to suppress

statements, both heard and ruled on by the trial court on February 24, 2014. The trial

court’s findings of fact and conclusions of law were ordered to be prepared, signed, and

filed as a supplemental clerk’s record with this Court within 28 days from the date of
the December 11, 2014 abatement order. The trial court has requested an extension of

time to submit the required findings of fact and conclusions of law.

        Accordingly, this appeal is reinstated. The trial court’s motion for extension of

time is granted. This appeal is again abated, and the trial court’s findings of fact and

conclusions of law are ordered to be prepared, signed, and filed as a supplemental

clerk’s record with this Court within 21 days from the date of this order.




                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Motion granted
Appeal abated
Order issued and filed January 15, 2015




Fredrickson v. State                                                               Page 2